Citation Nr: 1741980	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  15-46 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss.

2. Entitlement to service connection for bilateral hearing loss.

3. Entitlement to service connection for headaches, to include as secondary to maxillary sinusitis.

4. Entitlement to service connection for a bilateral eye condition, to include as secondary to maxillary sinusitis.

5. Entitlement to an increased rating for maxillary sinusitis in excess of 10 percent disabling.

6. Entitlement to an increased rating for a psychophysiological gastrointestinal reaction in excess of 10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Sandler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to December 1957 and from March 1958 to April 1961. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO) in July 2013 (denying, inter alia, service connection for a bilateral eye condition and headaches, and increased ratings for maxillary sinusitis and a psychophysiological gastrointestinal reaction (GI reaction)) and in July 2014 (denying to reopen the Veteran's claim of service connection for bilateral hearing loss). In May 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge; a transcript of that hearing is in the record.
 
In his December 2015 substantive appeal (VA Form 9), the Veteran noted that he wished to appeal his claim for an increased rating for hemorrhoids. That claim was last decided in the July 2013 rating decision, but the Veteran did not file a timely notice of disagreement (NOD) for that specific claim. Accordingly, the Veteran's claim for an increased rating for hemorrhoids is not before the Board.

While a claim for a total disability based on individual unemployability due to service-connected disabilities (TDIU) is inherent in any claim for an increased rating, see Rice v. Shinseki, 22 Vet. App. 447 (2009), the record does not indicate that the Veteran is unable to work due to his service-connected disabilities. Accordingly, the Board will not adjudicate the matter of TDIU at this time. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for bilateral hearing loss and an eye condition and for an increased rating for a GI reaction are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1. An unappealed March 2012 rating decision denied service connection for bilateral hearing loss based on a finding that there was no in-service incurrence and no relation between the Veteran's service and his current disability; however, evidence received since the March 2012 rating decision tends to show that the Veteran's bilateral hearing loss is directly related to his military service.

2. The Veteran's headaches are a symptom of his service-connected maxillary sinusitis and not a separate disability. 

3. After resolving reasonable doubt in favor of the Veteran, the Veteran's maxillary sinusitis manifests in more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.



CONCLUSIONS OF LAW

1. New and material evidence has been received and the claim of service connection for bilateral hearing loss may be reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016). 

2. Service connection for headaches is not warranted. 38 U.S.C.A. §§ 1110, 1131, 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310, 4.14 (2016). 

3. The criteria for a 30 percent disability rating for maxillary sinusitis have been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.97, Diagnostic Code (Code) 6513 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Hearing Loss (New and Material Evidence)

Legal Criteria, Factual Background, and Analysis

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered. 38 U.S.C.A. § 7105. However, a claim on which there is a final decision may be reopened if new and material evidence is submitted. 38 U.S.C.A. § 5108. "New" evidence means existing evidence not previously submitted to agency decision-makers. "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed. Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

The requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold, intended to enable rather than preclude reopening. See Shade v. Shinseki, 24 Vet. App. 110 (2010) (interpreting 38 C.F.R. § 3.156(a)).

In a March 2012 rating decision (which is, for the limited purpose of this discussion, considered final), the AOJ determined that the evidence of record did not reflect in-service incurrence or a relation between the Veteran's military service and his current disability. 

Since that time, the Veteran submitted a medical opinion a private physician, Dr. J. Caudle, Au.D., wherein Dr. Caudle opined that the Veteran's current bilateral hearing loss is at least as likely as not caused by or contributed to by noise exposure during his military service. This evidence is clearly "new," because the opinion postdates the March 2012 rating decision, and is also "material," because it represents a nexus between the Veteran's bilateral hearing loss and his military service, relates to previously unestablished elements of service connection, and raises a reasonable possibility of substantiating the underlying claim. Consequently, the claim of service connection for bilateral hearing loss may be reopened. 

	(CONTINUED ON NEXT PAGE)




III. Headaches (Service Connection)

Legal Criteria

To substantiate a claim of service connection, there must be evidence of a current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability. See Shedden v. Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004). The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Except as otherwise provided in the rating schedule, all disabilities, including those arising from a single disease entity, are to be rated separately. Esteban v. Brown, 6 Vet. App. 259, 261 (1994). However, 38 U.S.C.A. § 1155 implicitly contains the concept that the rating schedule may not be employed as a vehicle for compensating a claimant twice (or more) for the same symptoms; such a result would overcompensate the claimant for the actual impairment of earning capacity and would constitute pyramiding of disabilities, which is prohibited pursuant to 38 C.F.R. § 4.14 (2016). A critical part of the analysis is that none of the symptoms for a condition is duplicative of or overlapping with the symptoms of the other condition. See Esteban, 6 Vet. App. at 262.

Establishing secondary service connection requires evidence of: (1) a current disability (for which secondary service connection is sought); (2) a service-connected disability; and (3) that the current disability was either caused or aggravated by the service-connected disability. 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995).

When there is an approximate balance of positive and negative evidence, the benefit of the doubt shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. If the preponderance of the evidence is against the claim, the claim is to be denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Factual Background

The Veteran reports that his headaches are secondary to his service-connected sinusitis. The Veteran's service treatment records (STRs) reflect complaints of headaches that coincided with respiratory issues or sinusitis. See December 1951and February 1960 records.

In VA treatment records, the Veteran complained of frontal headaches in December 1971 and recurrent headaches in September 1972. 

During a March 1990 VA general examination, the Veteran reported drainage from his nose and throat, coughing, sneezing, and headaches. During a January 1992 general VA examination, the Veteran complained of frequent sinus infections, headaches, sore throats, coughing, and sneezing. 

In February 1993 VA treatment records, the Veteran reported sinus drainage and headaches; the physician diagnosed sinusitis. In February 1999, the Veteran complained of sinus and congestion issues and requested stronger medication for his headaches.

During a December 1999 VA sinus examination, the Veteran reported constant pain in the forehead, along with postnasal drainage at all times. He stated that the pain is in the frontal area or in the back of the head, and is extremely painful during a sinus infection.

During a December 2014 VA sinus examination, the examiner noted that the Veteran had three incapacitating episodes of sinusitis, headaches, and purulent discharge within the past year.

On his December 2015 substantive appeal, the Veteran stated that he would like an increase for his sinusitis because, in part, the cost for medication for headaches is increasing. 

During his May 2017 Board hearing, the Veteran reported that his doctor told him his headaches were a symptom of his sinusitis. He reported that his sinuses are causing constant pain in his head, and his headaches occur when he experiences congestion.

Analysis

The Veteran's maxillary sinusitis is already service-connected; he is being compensated for that disability pursuant to Code 6513. Headaches are contemplated under that Code and considered a symptom of maxillary sinusitis. Indeed, the Veteran's headaches serve as a primary basis for his disability rating for service-connected condition. 

There is no competent medical evidence, and the Veteran does not claim otherwise, that his headaches are a result of anything other than his maxillary sinusitis. The record reflects that his headaches largely coincide with other symptoms of sinusitis, such as nasal congestion. In fact, the Veteran testified that he considers his headaches to be a symptom of his sinusitis. The Board does not doubt that the Veteran experiences headaches and that these headaches are caused by his sinusitis. However, the Veteran's headaches are already being compensated as a symptom of his service-connected condition; therefore, his headaches cannot be considered a distinct disability. See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

Consequently, the Veteran cannot be granted service connection for headaches as a separate disability from his maxillary sinusitis, and the claim must be denied. 

IV. Maxillary Sinusitis (Increased Rating)

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity caused by the given disability. Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining, including degree of disability, is to be resolved in favor of the Veteran. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3. When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). In any claim for an increased rating, "staged" ratings may be warranted where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App, 119 (1999).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson. 38 C.F.R. § 3.159(a)(2). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 




Factual Background

The Veteran filed a claim for an increased rating for his maxillary sinusitis in August 2012. In his August 2013 NOD, he stated that his condition had worsened.

During a December 2014 VA sinus examination, the Veteran reported that he could not remember the last time he was treated for an acute sinus infection, but he regularly had post-nasal drip, which he treated with cough syrup. He also reported nasal discharge, for which he was using Flonase nasal spray intermittently, and intermittent sinus pressure over the fronto/temporal region. The examiner diagnosed chronic sinusitis, but reported there were no current signs of it pursuant to the x-ray conducted in conjunction with the examination. The examiner found episodes of sinusitis, headaches, and purulent discharge associated with the Veteran's condition, and opined that the Veteran had three non-incapacitating episodes of sinusitis characterized by such symptoms (and pain) in the previous year. The examiner further reported that the Veteran had no incapacitating episodes of sinusitis requiring prolonged (four to six weeks) of antibiotics treatment in the past 12 months. Finally, the examiner noted that the Veteran has not had repeated sinus-related surgical procedures performed.

On his December 2015 substantive appeal, the Veteran reported that his sinusitis is causing him greater issues with his daily life. 

During his May 2017 Board hearing, the Veteran testified that he experiences pain, sneezing, constant draining, and sometimes chest problems; about 15 to 20 years prior it lead to pneumonia. He reported that the draining happens every hour to two and two to three times a night. He stated he takes cough syrup and Tylenol, and has been prescribed antibiotics for his sinuses "off and on" for the last 20 to 30 years. He testified that he has non-incapacitating episodes at least once a month. 

Analysis

The Veteran is currently rated under Code 6513 for his maxillary sinusitis. Under Code 6513, a 10 percent rating is warranted for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting. A 30 percent rating is warranted for three or more incapacitating episodes per year requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting. A 50 percent (maximum) rating is warranted following radical surgery with chronic osteomyelitis, or near constant sinusitis characterized by headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries. 38 C.F.R. § 4.97, Code 6513. An incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician. Id., Note 1.

The record does not demonstrate that the Veteran has had surgery for his sinusitis; therefore, a 50 percent rating cannot be assigned. The Veteran reported some antibiotic treatment over the past few decades, but such statements are not definitive enough to demonstrate prolonged periods of antibiotic treatment during the appeal period; consequently, a rating may not be assigned on that basis. 

Although the December 2014 VA examiner reported that the Veteran had only three non-incapacitating episodes of sinusitis in the last year, the Veteran testified that he experienced one at least once a month. The Veteran is competent to testify to such symptoms as his symptoms of headaches, pain, and purulent discharge or crusting are observable by a lay person. Accordingly, after resolving reasonable doubt in favor of the Veteran, his symptoms more closely approximate a 30 percent rating for maxillary sinusitis. 

The Board has considered whether the Veteran would be entitled to a higher rating under a different Code. The Veteran has been diagnosed with maxillary sinusitis, which is specifically addressed in the rating schedule. Accordingly, rating by analogy is not appropriate. See Copeland v. McDonald, 27 Vet. App. 333, 338 (2015).


ORDER

The appeal to reopen a claim of entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for headaches is denied.

Entitlement to an increased rating of 30 percent disabling for maxillary sinusitis is granted.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claims of service connection for a bilateral hearing loss and for an eye condition, and of an increased rating for his GI reaction.

Bilateral Hearing Loss

November 2000 VA treatment records reflect a report by the Veteran that he had a gradual onset of hearing difficulty "in recent years." During his May 2017 Board hearing, the Veteran testified that he could not remember when his hearing loss had its onset.

The Veteran underwent a VA audio examination in October 2013. The examiner opined that the Veteran's bilateral hearing loss is less likely than not related to his military service, because the record reflects an audiological examination in [December] 1988 showed hearing within normal limits through 3000 hertz (Hz). He opined that these results would assume the same or better hearing at the time of separation over 20 years earlier. Additionally, the Veteran's occupation after basic training had a low probability of acoustic trauma.

As noted previously, the Veteran submitted a May 2014 medical opinion by Dr. Caudle, wherein she opined that the Veteran's bilateral hearing loss is at least as likely as not related to his military service. She notes that the whisper tests used upon separation are a "gross assessment of hearing reception and are not threshold specific. In fact, they are inherently insensitive to high frequency hearing loss, the area of hearing most affect by noise exposure or acoustic trauma." Accordingly, she discounted the probative value of those tests in her assessment.

Unfortunately, Dr. Caudle's May 2014 opinion is inadequate because it does not consider the December 1988 normal audiological examination and that the record reflects a possible delayed onset of hearing loss. Likewise, the December 2013 VA examination is inadequate because it does not consider the validity of the whisper tests conducted upon the Veteran's separation from service. Additionally, the Board notes that service connection for hearing loss is not precluded where hearing was within normal limits on audiometric testing at separation from service. See Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993). Because there are no adequate medical opinions of record, the claim must be remanded for a new VA examination.

If the Veteran wishes for Dr. Caudle's opinion to be used as evidence supporting his claim, he may obtain a supplemental opinion from Dr. Caudle wherein she discusses the 1988 audiological examination and (possible) delayed onset of hearing loss. Any such opinion MUST be supported by a thorough explanation (rationale) because, by law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.

Eye Condition

The Veterans stated that he has an eye condition secondary to his service-connected maxillary sinusitis. During his May 2017 Board hearing, the Veteran testified that his eyes get red and he experiences drainage; when he wakes up in the morning his eyes are "matted." During a November 2014 VA eye examination, the Veteran was diagnosed with cataracts and blepharitis, the latter of which has an unknown date of diagnosis. The examiner opined that the condition is less likely than not proximately due to or the result of the Veteran's service, because the Veteran exhibits no eye condition that is in any way associated with maxillary sinusitis. These statements are conclusory, and do not provide the Board enough information as to why the Veteran's diagnosed eye conditions are not secondary to his sinusitis. Accordingly, remand for a new VA examination is necessary.

GI Reaction

During his May 2017 Board hearing, the Veteran testified that he must restrict his diet; otherwise he experiences pain and possibly ulcers. It appears that the AOJ may be rating the Veteran pursuant to the Codes for psychological disorders, which would be presumptively incorrect, but the Veteran has not yet been afforded a VA examination in conjunction with this claim. Accordingly, a gastrointestinal examination to obtain a medical opinion is necessary. See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. The AOJ should obtain copies of VA treatment records for his disabilities from December 2015 to the present. The AOJ should ensure that the complete records of all VA evaluations and treatment the Veteran has received for his disabilities are associated with the record.

2. Thereafter, the AOJ should arrange for a VA examination of the Veteran to determine the likely cause of his bilateral hearing loss, specifically whether it is related to the established exposure to noise trauma during service. The examiner should review the claims file (including this remand). Based on review of the record and examination of the Veteran, the examiner should provide opinions that respond to the following: 

Is it AT LEAST AS LIKELY AS NOT (50% OF BETTER PROBABILITY) that the Veteran's bilateral hearing loss is related to the established levels of noise exposure during service? If not, the examiner should identify the cause considered more likely.

The examiner should consider and address as necessary the adequacy of whisper examinations on discharge, the December 1988 audiological examination, and the Veteran's reports of an onset of hearing loss recent to November 2000. The examiner is reminded that the absence of in-service evidence of a hearing disability is not necessarily fatal to a service connection claim if there is evidence that the current disability is causally related to service. See Hensley, 5 Vet. App. at 159-60.

A detailed explanation (rationale) is required for all opinions provided. (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation. Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested.)

3. After development in the first instruction is completed, the AOJ should arrange for a VA examination of the Veteran to determine the nature and likely cause of any eye condition. The examiner should review the claims file (including this remand). Based on review of the record and examination of the Veteran, the examiner should provide an opinion that responds to the following: 

(a) Please identify, by diagnosis, all eye conditions the Veteran has been diagnosed with during the appeal period (from August 2012). The Veteran's diagnoses of cataracts and blepharitis should be discussed.

(b) For each disability diagnosed that is a distinct condition not otherwise a symptom of the Veteran's maxillary sinusitis, is it AT LEAST AS LIKELY AS NOT (DEFINED AS A 50 PERCENT OR GREATER PROBABILITY) that the disability was either caused or aggravated the Veteran's maxillary sinusitis? Please explain why. The opinion MUST address whether the disability INCREASED IN SEVERITY BEYOND ITS NATURAL PROGRESSION (i.e., was aggravated). 

If any disability is found to have been aggravated by the Veteran's maxillary sinusitis, the examiner must specify, to the extent possible, the degree of additional disability resulting from the aggravation, indicating the "baseline" severity of such disability prior to any aggravation and the level of severity existing after the aggravation occurred.

(c) For each disability diagnosed that is a distinct condition not otherwise a symptom of the Veteran's maxillary sinusitis, is it AT LEAST AS LIKELY AS NOT (50% OF BETTER PROBABILITY) that the Veteran's eye condition is related to his military service? Please explain why. 

(d) If there are any other reported eye conditions or symptoms that are symptoms of the Veteran's maxillary sinusitis and NOT a distinct eye condition, please describe such conditions and why they are only a symptom of the Veteran's maxillary sinusitis. 

A detailed explanation (rationale) is requested for all opinions provided. (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation. Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested.)

4. After the development in the first instruction is completed, the AOJ should arrange for a gastrointestinal examination to determine the nature and severity of the Veteran's psychophysiological gastrointestinal reaction disability. The Veteran's claims file (including this remand) must be reviewed by the examiner in conjunction with the examination. Any indicated tests or studies should be completed.

A detailed explanation (rationale) is requested for all opinions provided. (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation. Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested.)

5. The AOJ should then review the record and re-adjudicate the claims. If they remain denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond. The case should then be returned to the Board, if in order, for further review.



The Veteran has the right to submit additional evidence and argument on the remanded matter. Kutscherousky v. West, 12 Vet. App. 369 (1999). As a remand, this matter must be handled expeditiously. 38 U.S.C.A. §§ 5109B, 7112 (2014).




_________________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


